Citation Nr: 0120934	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  99 - 03 055	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to an effective date prior to January 21, 1998, 
for the grant of service connection for major depression. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from October 12, 1970, to 
July 27, 1973.

The record shows that the veteran's previous claims for 
service connection for an acquired psychiatric disability 
were denied by VA rating decisions dated February 28, 1975; 
March 10, 1981; March 30, 1981; and April 22, 1981.  On each 
occasion, the veteran was informed by RO letter of the action 
taken and notified of his right to appeal that determination, 
to submit additional evidence, to have representation, and to 
request a personal hearing.  None of those decisions were 
appealed.  

The veteran filed to reopen his claim on January 21, 1998.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 9, 1998, 
from the Department of Veterans Affairs (VA) Regional Office 
in Sioux Falls, South Dakota (the RO) which granted service 
connection for major depression, evaluated as 50 percent 
disabling, effective January 21, 1998.  The veteran appealed, 
seeking an effective date prior to January 21, 1998, for the 
grant of service connection for major depression. 

The record shows that the appellant has declined a personal 
hearing at the RO or before the Board.  


FINDINGS OF FACT

1.  The veteran's previous claims for service connection for 
a psychiatric disability were denied by VA rating decisions 
of February 28, 1975; March 10, 1981; March 30, 1981; and 
April 22, 1981.  The veteran was given appropriate written 
notice of those determinations and his right to appeal.  He 
failed to initiate an appeal.  

2.  The veteran's application to reopen his claim for an 
acquired psychiatric condition, received on January 21, 1998, 
was successful and ultimately service connection was granted 
for major depression, evaluated as 50 percent disabling, 
effective January 21, 1998.   

3.  Since the last final rating decision of April 22, 1981, 
no earlier communication can be reasonably interpreted as a 
claim for service connection for a nervous condition prior to 
that received on January 21, 1998.  

4.  The February 1975 VA rating decision denying service 
connection for an acquired psychiatric disability was 
reasonably supported by evidence then of record, and it is 
not shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.

5.  March and April 1981 VA rating decisions denying service 
connection for an acquired psychiatric disability were 
reasonably supported by evidence then of record, and it is 
not shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.



CONCLUSIONS OF LAW

1.  The unappealed February 1975 and the March and April 1981 
VA rating decisions are final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2000).

2.  The February 1975 VA rating decision denying service 
connection for an acquired psychiatric disability did not 
contain clear and unmistakable error. 38 C.F.R. § 3.105 
(2000).

3.  The March and April 1981 VA rating decisions denying 
service connection for an acquired psychiatric disability did 
not contain clear and unmistakable error. 38 C.F.R. § 3.105 
(2000).

4.  The criteria for assignment of an effective date prior 
January 28, 1998 for the grant of service connection for an 
acquired psychiatric disability have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
prior to January 21, 1998, for the grant of service 
connection for major depression.  Through his representative, 
he in essence contends that the initial VA rating decision 
which denied his claim of service connection for a 
psychiatric disability, dated February 28, 1975, contained 
clear and unmistakable error (CUE). 

In the interest of clarity, the Board will first recapitulate 
the evidentiary and procedural background of this case.  The 
Board will then review the law and regulations pertinent to 
this case.  Finally, the Board will proceed to analyze the 
issue on appeal and render a decision.

Evidentiary and procedural background

The veteran served on active duty from October 12, 1970, to 
July 27, 1973.  His DD Form 214 shows that he had a ninth 
grade education; that his military occupational specialty was 
bridge specialist (12C); that he did not serve in the 
Republic of Vietnam; that he lost 63 days under 10 U.S.C.A. 
§ 972 by virtue of being absent without leave (AWOL) from 
January 6 - 28, 1973; from February 25 - March 5, 1973; and 
from April 30 - May 30, 1973; and that he received a general 
discharge under honorable conditions.  

The veteran's service entrance examination, conducted October 
12, 1970, shows that he denied any psychiatric history, and 
that his psychiatric evaluation was normal.  His service 
medical records show that he was found unconscious on April 
9, 1971, and treated at the US Air Force Hospital, Bad 
Cannstatt, Germany.  The diagnoses were contusion to forehead 
without nerve or artery involvement; superficial laceration 
of lower lip without nerve or artery involvement; and simple 
drunkenness, acute. 

On April 23, 1972, the veteran was seen at the US Army 
Dispensary, Nellingen, Germany, and was found to be drunk and 
violent, attacking a medic and doctor while on a stretcher, 
and refusing to respond to questions.  The clinical 
impression was alcoholism with violence.  He was given an 
intramuscular injection of Thorazine and sent back to his 
billet.  However, he was subsequently returned to the 
treating facility by military police with a laceration injury 
to his right forearm requiring 23 stitches.  He was again 
given Thorazine and slept after some further wrestling.  The 
clinical impression was alcoholism and laceration to right 
forearm.  

On June 21, 1972, the veteran was referred for a separation 
physical examination in connection with a pending 
administrative separation.  On June 29, 1972, the veteran was 
seen at the US Army Dispensary, Nellingen, Germany, after 
taking an overdose of Valium, consisting of 20 tablets, in 
what was described as "an attention-getting attempt."  He 
was given an injection of Ipecac and vomited, his general 
condition was found to be "alright", and he was returned to 
his unit.  On July 5, 1972, six days later, he was found to 
have a situational anxiety due to pending administrative 
separation, as well as symptoms of chronic tension 
cephalalgia (headaches), and was prescribed Valium.  A 
Disposition Form (DA Form 2496) completed by a physician on 
June 27, 1972, stated that the veteran had been prescribed 
Valium, a so-called tranquilizer that had the side effect of 
causing drowsiness and might cause a short period of 
disoriented behavior upon awakening a person taking that 
medication.  

On January 29, 1973, the veteran was arrested during a period 
of being AWOL (January 6 - 28, 1973), and held at Fort 
Hamilton, New York, where he cut his right wrist with a 
knife.  On January 30, 1973, he was admitted for treatment to 
the St. Albans Naval Hospital, New York.  The veteran 
complained that he had been promised that he would be 
stationed in the United States, but had been assigned to a 
unit in Germany.  The veteran related that he had dropped out 
of school and worked in a factory before joining the Army; 
that he had been homesick and depressed; that "nerve pills" 
[Valium] didn't help; and that he had then started abusing 
drugs heavily, including LSD, morphine, heroin and speed, 
snorting speed every day, staying awake and becoming "unable 
to think straight."  Following leave to visit his home in 
December 1972, the veteran had decided not to return in 
January 1973, and was AWOL for 25 days before being picked up 
by military police at Kennedy Airport and taken to Fort 
Hamilton, where he slashed his right wrist with a knife.  The 
veteran related that he had been depressed since being 
stationed in Germany; that he had made a previous suicide 
attempt by "hitting the window with my arm"; that he had 
taken an overdose of a whole bottle of his nerve pills while 
outside his Commanding Officer's office; and that he would 
like to be stationed in the United States because he was 
depressed about being separated from his girlfriend.  

On February 11, 1973, the veteran was admitted to the 
psychiatric service at Fitzsimons Army Medical Center, 
Denver, Colorado, with a chief complaint of depression and a 
transfer diagnosis of rule out psychotic depression.  A 
medical history cited the veteran's attempt to kill himself 
rather than return to duty, and the veteran related 
increasing depression since joining the Army, attempts to 
alleviate his depression with various drugs, attempting to 
commit suicide and taking an overdose of pills, all of which 
was related in his mind to separation from his home and his 
girlfriend.  Past medical history included "black-out 
spells" at age 9, while neuropathic traits of childhood were 
identified as dropping out of school in the 11th  grade [sic] 
to work in a factory.  Mental status examination revealed 
that the veteran was well-oriented, cooperative and coherent, 
with average intelligence, fair insight and judgment, a very 
depressed affect, and no evidence of psychosis.  Drug 
analysis on admission was positive for barbiturates, and he 
underwent detoxification.  

The veteran's DD Form 214 shows that he was AWOL from 
February 25 to March 5, 1973.  

The veteran was recommended for transfer to the Drug 
Rehabilitation Center on March 15, 1973, having reached 
maximum hospital benefits on the psychiatric service.  The 
admission diagnosis of rule out psychotic depression was not 
concurred in, and the diagnoses on discharge were: neurotic 
depression, chronic, severe; manifested by suicidal ideation 
and suicidal gestures times three; precipitating stress was 
severe, separation from girlfriend and family; predisposition 
was moderate, dropped out of high school in 11th grade; 
degree of impairment for further military duty was minimal; 
and his condition was shown to be treated and improved.  His 
condition was found to have been incurred in the line of 
duty, and he was assigned a S2 profile, indicating that he 
was emotionally stable or with transient, mild 
psychoneurosis.  Additional diagnoses were laceration, 
wrists, no artery or nerve involvement, self-inflicted with 
knife, treated [and] recovered; line of duty undetermined 
pending investigation; and improper use of drugs (LSD, 
heroin, amphetamines), not in line of duty.  It was 
recommended that the veteran be transferred to a Drug 
Rehabilitation Center with subsequent return to duty and 
outpatient follow-up.  

A Medical Statement from a psychiatrist, dated April 9, 1973, 
expressed the opinion that the veteran was not responsible 
for his self-inflected wrist lacerations because at the time 
of his admission to Fitzsimons Army Medical Center on 
February 11, 1973, he was suffering from a moderately severe 
neurotic depression.  Following treatment in the Drug 
Rehabilitation Center, Fitzsimons Army Medical Center, the 
veteran was discharged for return to duty on April 12, 1973.  
At the time of hospital discharge, the admission diagnosis of 
rule out psychotic depression was not concurred in, and the 
diagnoses on discharge were: neurotic depression, chronic, 
severe; manifested by suicidal ideation and suicidal gestures 
times three; precipitating stress was severe, separation from 
girlfriend and family; predisposition was moderate, dropped 
out of high school in 11th grade; degree of impairment for 
further military duty was minimal; and his condition was 
shown to be treated and improved.  His condition was found to 
have been incurred in the line of duty, and he was assigned a 
S2 profile, indicating that he was emotionally stable or with 
transient, mild psychoneurosis.  Additional diagnoses were 
laceration, wrists, no artery or nerve involvement, self-
inflicted with knife, treated [and] recovered; line of duty 
undetermined pending investigation; and improper use of drugs 
(LSD, heroin, amphetamines), not in line of duty.  

The veteran was subsequently AWOL from April 30, 1973 to May 
30, 1973.  On service separation examination n June 18, 1973, 
the veteran reported no psychiatric symptoms or history, and 
the report of service separation examination showed that that 
the veteran had a severe schizoid personality with dull 
normal intelligence.  The veteran's last day of active 
service was July 27, 1973.

A hospital admission summary and treatment notes from the VA 
Medical Center in St. Cloud, Minnesota show that the veteran 
was admitted on December 5, 1974, complaining of depression, 
nervousness, inability to get a job, and a broken ankle 
sustained in a recent car accident.  A history taken on 
admission cited the veteran's recent discharge from the Amy 
because of too many Article 15's [non-judicial punishment], 
and apparent difficulty in getting along with people.  It was 
noted that the veteran had a 9th grade education, and had 
dropped out of school because he didn't like it; that he 
tried a school for auto mechanics and vending machines, and 
quit that; that he had a history of becoming engaged four 
times but had no current girlfriend; and that he appeared to 
have a history starting things and then giving up.  He had an 
upsetting experience in the summer of 1974, when his 19-year-
old brother was killed in a motorcycle accident, and related 
that he felt responsible for his brother's death because he 
gave him the keys knowing that his brother had been drinking.  
He further related that about a month previous to admission, 
he had a motor vehicle accident while intoxicated, totaling 
the car and sustaining bruises, loss of consciousness, and a 
broken left ankle, with cast removal the day prior to 
admission.  His history of two suicide attempts and of using 
heroin and morphine two years earlier but not currently was 
noted, as well as some recent intoxication.  An admission 
physical and mental status examination showed that the 
veteran talked about being depressed and of feeling helpless, 
and that everything he tries is a failure or he just gives 
up.  He gave many incidents of inadequacy in his personal 
life, but exhibited no obvious delusions, hallucinations, or 
other signs of psychosis.  The pertinent initial impressions 
were inadequate personality; depression of unknown 
significance; a history of drug use, heroin and morphine; and 
a recent fracture of the left ankle secondary to alcohol and 
a car accident.  Treatment records showed that the veteran's 
complaints of depression were related to the death of his 
brother, with whom he was very close, in a motorcycle 
accident on July 4, 1974, and that he felt responsible for 
his brother's death because he had given him the keys knowing 
that his brother had been drinking.  

The hospital discharge summary shows that the veteran was 
voluntarily admitted for help with his drinking problem on 
the recommendation of his parents and doctor; that he related 
that he was service-connected for "nerves"; that he was 
treated during hospitalization with Dalmane and Valium, as 
needed, and participated in group therapy; and that at the 
time of discharge, he planned to enroll in vocational school 
and to find a job in the meantime.  He was released on a 
regular basis on January 9, 1975, with no medication or 
scheduled follow-up, and was considered competent and 
employable.  The diagnoses were episodic excessive drinking 
and urinary tract infection; a history of a broken left ankle 
and drug abuse were shown as noted but not treated.  

The veteran's original application for VA compensation and 
pension benefits (VA Form 21-526) was received at the RO in 
St. Paul, Minnesota on December 11, 1974.  He sought service 
connection for a nervous disorder, beginning in April 1971, 
and reported treatment by a private physician commencing in 
September or October 1973.  The RO requested and obtained the 
veteran's service medical records.  The veteran was asked by 
RO letter of December 24, 1973, to provide statements from 
doctors or other persons who treated or observed him after 
discharge to the present date, including the dates of 
treatment or observation, detailed descriptions of symptoms 
on those dates and the circumstance which enabled them to 
recall the facts.  The veteran submitted no additional 
evidence or information.  On December 24, 1973, the RO sent a 
letter to the physician who had reportedly treated the 
veteran in, requesting evidence of the cited treatment.  The 
physician did not respond.  

A VA rating decision of February 28, 1975 denied service 
connection for a nervous condition, noting that while a 
depressive neurosis was diagnosed during service, the 
veteran's service separation examination showed a severe 
schizoid personality disorder.  The rating decision further 
indicated that although the recent VA hospital summary noted 
that he had a depressed feeling because of the death of his 
brother in July 1974, for which he felt responsible, no 
psychiatric condition was indicated.  A letter dated March 4, 
1975 informed the veteran of that decision and notified him 
of his right to appeal, to have representation, and to have a 
personal hearing.  He failed to initiate an appeal.  

On November 20, 1980, the veteran submitted a Statement in 
Support of Claim (VA Form 21-4138), in which he stated that 
he was hospitalized at the VAMC, Denver, and at the VAMC, 
Cheyenne, in October 1980; that he was currently being seen 
on an outpatient basis at the VAMC, St. Cloud; that his 
"service-connected" condition had worsened recently; and that 
he was unable to work because of the heavy dose of medication 
he was taking.  

By RO letter of January 30, 1981, the veteran was informed 
that service connection was not in effect for a nervous 
condition; that he should submit evidence that such condition 
had existed continuously since service; and that the most 
important evidence would be medical reports from doctors who 
had treated him from the date of discharge to the present, 
reports of treatment from any hospital, clinic, or other 
medical facility, and the dates and places of any treatment 
in a VA facility.  He was also informed that he could submit 
certified statements from individuals with personal knowledge 
of his disability from the time of his military service.  

An admission summary and treatment records from the VAMC, St. 
Cloud, received at the RO on February 5, 1981, shows that the 
veteran was voluntarily admitted to that facility on November 
26, 1980, with complaints of recent depression and hearing 
voices, and stated that he had recently been discharged from 
the VAMC, Denver.  His recent hospital summaries were 
obtained, and it was indicated that the veteran had a drug 
problem of many years' duration.  He indicated that he 
sustained a broken ankle in a motor vehicle accident in 1974 
after he was hearing some voices.  In December 1980, his 
diagnosis was changed to alcohol addiction and 
schizoaffective disease.  Treatment notes disclosed that the 
veteran reported that he had a poor work history and had been 
in various hospitals for treatment of alcohol and drug abuse; 
and that he was noncompliant with treatment, drank on pass, 
and refused to report to work assignments.  

A rating decision of March 10, 1981, denied service 
connection for psychotic illness.  The veteran was informed 
of that determination by RO letter of March 27, 1981, which 
notified him of the action taken and of his right to appeal 
that determination, to have representation, and to request a 
personal hearing.  

A summary of the veteran's hospitalization at the VAMC, 
Denver, from October 3 to October 27, 1980, was received at 
the RO on February 17, 1981.  That summary cited the 
veteran's previous admission to the VAMC, Cheyenne, on 
September 27, 1980, and his subsequent transfer to the Denver 
facility with a transfer diagnosis of paranoid schizophrenia.  
It was noted that the veteran gave a history of smoking hash 
while in Germany in 1972, with subsequent use of speed and 
LSD; that alcohol had been a problem subsequent to 1973; and 
that he had smoked marijuana over the years.  He related 
paranoid ideation, including that his parents and others 
wanted to kill him, claimed that he had experienced auditory 
hallucinations since 1973 but had not told anyone, and 
reported visual hallucinations.  The diagnoses at hospital 
discharge were schizophrenia, paranoid type; borderline 
personality; and polysubstance and alcohol abuse.  

A rating decision of March 30, 1981, denied service 
connection for a nervous condition, citing the February 17, 
1981, receipt of the hospital summary from the VAMC, Denver, 
dated from October 3 to October 27, 1980.  The veteran was 
informed of that determination by RO letter of April 13, 
1981, which informed him of that determination and notified 
him of his right to appeal that determination, to have 
representation, and to request a personal hearing.  

A discharge summary of the veteran's hospitalization at the 
VAMC, St. Cloud, dated from November26, 1980, to March 16, 
1981, was received at the RO on March 30, 1981.  That summary 
cited the veteran's prior admission to the VAMC, Denver, and 
his complaints on the current admission of recent depression, 
a belief that the world was going to end, and of hearing 
voices telling him to hurt himself.  His problems were on 
admission were identified as alcohol addiction and 
schizoaffective disease.  The diagnoses at hospital discharge 
remained alcohol addiction and schizoaffective disease.  

A rating decision of April 22, 1981 denied service connection 
for a nervous condition.  The veteran was informed of that 
determination by RO letter of May 1, 1981, which informed him 
of that determination and notified him of his right to appeal 
that determination, to have representation, and to request a 
personal hearing.  

None of the above-cited rating decisions were appealed.

On January 21, 1998, the veteran, through his accredited 
representative, submitted medical evidence and argument to 
reopen his claim for service connection for depression.  A 
report of VA psychiatric examination of the veteran, 
conducted on April 21, 1998, reviewed the veteran's claims 
folder, including his service medical records; diagnosed 
major depression, recurrent, and alcohol dependence and 
polysubstance abuse, in sustained remission; and stated that 
the evidence of record showed that the veteran's depression 
started while he was on active duty in Germany and had 
persisted throughout his life.  

A rating decision of July 9, 1998, granted service connection 
for major depression, evaluated as 50 percent disabling, 
effective January 28, 1998, the date of receipt of the 
veteran's reopened claim, giving rise to this appeal.  
Following receipt of his Notice of Disagreement, in which CUE 
was alleged in the February 1975 rating decision, the veteran 
and his representative were provided a Statement of the Case 
on October 16, 1998, and the veteran's appeal was perfected 
by submission of a statement in lieu of VA Form 9 on January 
19, 1999. 

In January 1999, the veteran's local representative noted 
that the veteran carried a diagnosis of depression "when he 
filed his original claim in 1981" [sic].  The representative 
contended that his claim "should have been referred to a team 
of psychiatrists to resolve the various conflicting 
diagnoses."  The representative further stated that all 
reasonable doubt should have been resolved in the veteran's 
favor in the "1981" rating decision. 

In a May 1999 Supplemental Statement of the Case, the Sioux 
Falls RO specifically addressed the veteran's contentions 
concerning CUE in the February 1975 VA rating decision.  The 
RO specifically found that the February 1975 rating decision 
did not contain clear and unmistakable error.  The RO 
observed that alleged failure on the part of VA in assisting 
a veteran in the development of his claim did not constitute 
CUE, citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  

In a July 2001 written brief presentation, the veteran's 
accredited representative again alleged that the February 
1975 RO rating decision contained CUE in that the RO should 
have obtained a medical opinion as to the linkage between the 
veteran's military service and his post-service 
hospitalization.

Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
disability was incurred in aggravated by service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001);  38 C.F.R. § 
3.303(a) (2000).  

Service connection may also be granted for certain chronic 
disabilities, including psychosis, if such was manifested to 
a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991);  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2000). 

Notwithstanding the lack of a diagnosis of a disorder during 
service or within one year thereafter, service connection may 
still be granted if all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 2001);  38 C.F.R. § 3.303(d) (2000);  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

38 U.S.C.A. § 1110 provides that "no compensation shall be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs." Therefore, 
alcohol dependence and substance abuse are deemed by statute 
to be the result of willful misconduct and cannot themselves 
be service-connected. See 38 U.S.C.A. §§ 105(a), 1110 (West 
1991); 38 C.F.R. § 3.1(n) (2000).

Mental deficiency and personality disorders are not 
considered to be disabilities for the purposes of service 
connection. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000).
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases 
cited therein.

Effective dates

The effective date of a grant of service connection is based 
upon a variety of factors, including the date of receipt of 
the claim, the date entitlement is shown, and finality of 
prior decisions.  

The date of entitlement to an award based on direct service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 
2001);  38 C.F.R. § 3.400(a),(b)(2)(i)  (2000).  The date of 
entitlement to an award based on presumptive service 
connection under the provisions of  38 C.F.R. §§ 3.307 and 
3.309 is the date entitlement arose, if the claim is received 
within one year after separation from active duty; otherwise, 
the date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 
2001);  38 C.F.R. §§ 3.400(a),(b)(2)(ii), 3.307, 3.309 
(2000).   

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 1991 
& Supp. 2001);  38 C.F.R. §3.400(r) (2000).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.1(r), 3.151, 
3.400(q)(1)(ii) (2000).

Finality of decisions

In general, RO decisions which are unappealed become final.  
See  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001);  38 C.F.R. 
§ 20.1103 (2000).  The governing regulations provide that an 
appeal consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
20.200 (2000).  

CUE

Final decisions may, however, be reversed or amended where 
evidence establishes that CUE existed.  See 38 C.F.R. § 
3.105(a) (2000).

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination: 
(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
[quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)].

In order to determine whether a VA rating decision contained 
CUE, a review of the law and evidence which was before the 
rating board "at that time" must be undertaken.  See 38 
C.F.R. § 3.104(a) (2000). "A determination that there was 
'clear and unmistakable error' must be based on the record 
that existed at the time of the prior...decision." Russell, 
supra at 314. In other words, the Board cannot apply the 
benefit of hindsight to its evaluation of a rating board's 
actions in 1975 in determining whether CUE existed.

New and material evidence 

Pursuant to 38 U.S.C.A. § 5108 (West 1991 & Supp. 2001), the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 1991 & Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for Veterans Claims has 
held that the Board has the duty to assess the credibility 
and weight to be given the evidence, but must provide reasons 
and bases for rejecting critical evidence, expert or 
otherwise.  See Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991);  Gilbert v. Derwinski,  1 Vet. App. 49, 58 (1990);  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997).   

Additional law and regulations will be set forth where 
appropriate in the analysis below.

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2099 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the VCAA is 
applicable to this case.  

For reasons which will be discussed immediately below, the 
Board concludes that even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

A rating decision of July 9, 1998 granted service connection 
for major depression, evaluated as 50 percent disabling, 
effective January 21, 1998, the date of receipt of the 
veteran's reopened claim.  The veteran and his representative 
were notified of that action by RO letter of July 20, 1998, 
with a copy of the rating decision, which notified the 
veteran of the issue addressed, the evidence considered, the 
adjudicative actions taken, the decision reached, the reasons 
and bases for the decision, his right to appeal that 
determination and to have a personal hearing, and the time 
limit in which to do so.  Following receipt of his Notice of 
Disagreement, the veteran was provided a Statement of the 
Case on October 16, 1998, which notified him of the issue 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the pertinent law and 
regulations, the reasons and bases for the decision, his 
responsibility to submit evidence to support his claim, and 
VA's obligation to assist him by obtaining existing VA and 
non-VA medical and other evidence, including evidence in the 
possession of governmental authorities, that is pertinent and 
specific to his claim.  

The veteran, through his accredited representative, perfected 
his appeal for an effective date prior to January 21, 1998 by 
submitting a letter in lieu of VA Form 9, stating that he did 
not want a personal hearing at the RO or before the Board; 
identifying the issue on appeal; and stating the reasons that 
he believed that his claim was decided incorrectly.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 2001);  38 C.F.R. 
§ 20.202 (2000).  Following receipt of additional evidence, a 
Supplemental Statement of the Case was issued on May 5, 1999, 
which specifically addressed the veteran's contentions 
regarding CUE.  

By RO letter of July 18, 2001, the veteran was notified that 
his case was being transferred to the Board for a decision on 
his appeal, and of his right to submit additional evidence, 
change representatives, or request a hearing, and the time 
limit for doing so.  His accredited representative submitted 
an informal hearing brief on July 31, 2001.

Based on the procedural history of this case, VA has no 
outstanding or unmet duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the rating decision, the 
Statement of the Case and the Supplemental Statement of the 
Case informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the determination of his claim, or asked that any 
additional evidence be obtained.  

The veteran and his representatives have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, and they have done so.  The veteran specifically 
declined the opportunity to present his case at a personal 
hearing. 

Under the circumstances presented  this case, which involve 
an earlier effective date claim, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran)];  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
[remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided].  VA has satisfied its duty to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Discussion

To recapitulate the pertinent history of this case, the 
veteran' last day of active service was July 27, 1973.  His 
original application for VA compensation and pension benefits 
seeking service connection for an acquired psychiatric 
disability, claimed as a "nervous disorder", was received at 
the RO on December 11, 1974.  His claim for service 
connection for a nervous condition was denied by a RO rating 
decisions dated February 28, 1975.  He did not appeal that 
determination.  In November 1980, the veteran submitted what 
amounted to a request to reopen his previously-denied claim.  
His claim for service connection for an acquired disability 
was denied in VA rating decisions dated March 10, 1981; March 
30, 1981; and April 22, 1981.  Each of the 1975 and 1981 
rating decisions became final one year after the date of the 
notification letter to the veteran.  See 38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001);  38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2000).  

The record shows that on January 21, 1998, the veteran, 
through his accredited representative, submitted medical 
evidence and argument to reopen his claim for service 
connection for depression.  Upon receipt of that claim, the 
RO requested an VA psychiatric examination and a medical 
opinion.  A report of VA psychiatric examination of the 
veteran, conducted on April 21, 1998, reviewed the veteran's 
claims folder; diagnosed major depression; and stated that 
the evidence of record showed that the veteran's depression 
started while he was on active duty in Germany and had 
persisted throughout his life.  Based on this new evidence, 
the RO reopened the veteran's claim and granted service 
connection effective January 21, 1998, the date that the 
veteran reopened claim was received.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  This appeal followed.  

The veteran is seeking an effective date earlier than the 
presently assigned January 21, 1998 for service connection 
for a psychiatric disability.  In essence, he contends that 
the February 28, 1975 RO rating decision contained CUE and 
that service connection for an acquired psychiatric 
disability should be granted at least from his original claim 
for service connection in December 1974.  

The Board will first address the veteran's contentions of CUE 
and then discuss the matter of the assignment of an effective 
date.

(i.)  CUE

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial,...must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991). Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4. "It must 
always be remembered that CUE is a very specific and rare 
kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

For the reasons and bases that will be set forth, the Board 
finds that there is no evidence that the RO's interpretation 
of the facts in the February 1975 RO  rating decision was 
"undebatably incorrect".  See Russell, 3 Vet. App. at 313.  
In essence, the Board finds that there is evidence which 
supports the RO's interpretation of the facts in the  
February 1975 rating decision and there is a factual basis 
for the RO's determination that an acquired psychiatric 
disability did not exist at the time of the rating decision.

In essence, the veteran has presented two bases for a finding 
of CUE.  First, he contends that there was evidence of 
depression of record in February 1975 and that the RO 
therefore erred in denying service connection on the basis 
that a current disability did not exist.  Second, the veteran 
contends that VA did not fulfill its statutory duty to assist 
by not obtaining a psychiatric opinion concerning the 
relationship between the veteran's psychiatric problems in 
early 1975 and his military service.  The Board will address 
these contentions in turn.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997);  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  As discussed above, personality disorders 
and mental deficiency are not disabilities within the meaning 
of applicable legislation providing for payment of VA 
disability compensation benefits.    

The medical evidence of record at the time of the February 
1975 consisted of the veteran's service medical records, 
including reports of service entrance and service separation 
examinations, and a summary of the veteran's hospitalization 
at the VAMC in St. Cloud from December 5, 1974 to January 9, 
1975.  

The service medical records disclosed in-service diagnoses of 
simple drunkenness, acute (April 9, 1971); alcoholism with 
violence (April 23, 1972); a situational anxiety reaction due 
to pending administrative separation (July 5, 1972); a 
diagnosis of suicide attempt (St. Albans Naval Hospital, 
February 1, 1973); diagnoses of chronic neurotic depression 
and improper use of drugs (Fitzsimons Army Medical Center, 
March 15, 1973); an S2 profile indicating emotional stability 
or transient, mild psychoneurosis (Fitzsimons Army Medical 
Center, March 15, 1973); and a diagnosis of chronic neurotic 
depression on hospital discharge (Fitzsimons Army Medical 
Center, April 12, 1973).  

At the time of the veteran's service separation examination 
on June 18, 1973, he denied any history of depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort, and there were no findings or diagnoses 
of depression or psychoneurosis in the veteran.  Rather, the 
sole psychiatric diagnoses on his service separation 
examination were a severe schizoid personality and dull 
normal intelligence.  

Further, the admission summary of the veteran's 
hospitalization at the VAMC in St. Cloud from December 5, 
1974 to January 9, 1974 shows that the pertinent initial 
impressions were inadequate personality; depression of 
unknown significance; a history of drug use, heroin and 
morphine; and a recent fracture of the left ankle secondary 
to alcohol and a car accident. The hospital discharge summary 
shows that the veteran was voluntarily admitted for help with 
his drinking problem on the recommendation of his parents and 
doctor; that his depression was related to the death of his 
brother in a motorcycle accident on July 4, 1974.  The 
diagnoses on discharge were episodic excessive drinking and 
urinary tract infection.  

Thus, there were no competent clinical findings or diagnoses 
of depression, psychoneurosis or psychosis at the time of the 
unappealed rating decision of February 28, 1975.  That 
decision denied service connection for a psychiatric disorder 
on the basis that the claimed disability was not shown on the 
recent VA hospitalization from December 5, 1974 to January 9, 
1974.  

Given this background, the Board cannot say that the February 
1975 rating decision contained CUE with respect to its 
evaluation of the evidence.  There is obviously a factual 
basis for the RO's determination that no acquired psychiatric 
disability existed in February 1975; indeed, the very recent 
VA hospital report did not diagnose any such disability. 

In essence, the veteran appears to be contending that the 
references to depression during service and after service 
should have supported a grant of service connection.  The 
veteran's contention amounts to a disagreement as to how the 
facts were weighed or evaluated and does not provide a basis 
to find CUE.  As discussed by the Board above,  "a simple 
disagreement as to how the facts were weighed or evaluated" 
does not amount to CUE.  See Damrel and Russell, supra. 

The Board does not disagree that certain evidence, viewed in 
isolation in a light favorable to the appellant, may be 
interpreted as supporting the conclusion that he had a 
depressive disorder during service.  However, this is not 
sufficient to meet the rigorous standard of CUE. The fact of 
the matter is that the RO's conclusion that an acquired 
psychiatric disability did not exist at the time of its 
February 1975 rating decision  was based on medical evidence 
then of record, specifically the recent hospital report from 
December 1974 and January 1975.  Because the veteran's 
argument is really no more than a dispute with how the 
evidence was weighed and evaluated, it cannot provide a basis 
to support a finding of CUE as a matter of law.

In summary, the Board finds that the veteran has not 
established that the RO was "undebatably incorrect" in its 
interpretation that the veteran's claimed psychiatric 
disability did not exist.  See Russell, 3 Vet. App. 310, 319 
(1992). 

The veteran has also contended that the RO failed in its duty 
to assist him in the development of his claim by not 
providing a medical examination and opinion.  However, as 
noted by the RO, it is well-established that failure to 
assist does not constitute CUE.  See Caffrey, supra [an 
attack on improper procedure, such as an alleged failure on 
the part of the RO to assist the veteran in the development 
of his claim, cannot be the basis of CUE].   

Accordingly, the Board concludes that the veteran has not set 
forth specific allegations of error, of either fact or law, 
which would warrant a finding of CUE in the February 1975 
rating decision. The Board concludes that the rating decision 
did not contain CUE.

The Board observes in passing that in a January 1999 
statement, the veteran's representative twice referred to 
"1981".  It appears that the representative intended to refer 
to the 1975 rating decision, since he referred to the 
veteran's "original claim", which as discussed above was 
decided in February 1975.  No specific reference was made to 
any of the three 1981 rating decisions.  

The veteran's claims for service connection for a nervous 
disorder condition were denied by rating decisions of  March 
10, 1981; March 30, 1981; and April 22, 1981.  At that time, 
there were no competent clinical findings or diagnoses of 
chronic depression related to the veteran's period of active 
service.  The evidence of record at the time of those rating 
determinations consisted of VA hospital summaries showing 
diagnoses of schizophrenia, paranoid type; borderline 
personality; polysubstance and alcohol abuse; alcohol 
addiction; and schizoaffective disease.  Thus, the Board 
cannot say that these three decisions were "undebatably 
incorrect".  On the contrary, the decisions appear to have 
been consistent with the medical evidence of record at the 
time, which indicated that the veteran had various 
psychiatric difficulties, none of which were attributed to 
his military service.  

Broad-brush allegations of failure to follow the regulations 
or failure to give due process or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. 
at 44; see also Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).  In other words, a claimant cannot simply request 
that the Board re-weigh or reevaluate the evidence.  See also 
Crippen v. Brown, 9 Vet. App. 412, 421 (1996) and cases cited 
therein.

As noted above, it is unclear whether the veteran even has 
attempted to raise CUE in the 1981 decisions.   It is 
impossible for the Board to identify any specific allegations 
of CUE with reference to the 1981 rating decision contained 
in the veteran's presentation.  To the extent that the 
veteran and his representative have intended to make a 
blanket claim of CUE in any of the 1981 RO rating decisions, 
their claim fails for the reasons stated above. 

Although precise contentions have not been proffered with 
respect to the 1981 rating decisions, to the extent that the 
veteran may be contending that VA failed in its duty to 
assist, this contentions fails.  See Caffrey, supra. 

(ii.) Assignment of effective date

Finding that CUE did not exist in previous RO rating 
decisions does not end the Board's task.  The Board will 
proceed to a determination as to whether the assigned date of 
service connection, January 21, 1998, was correct.  The Board 
observes at the outset of this discussion that the veteran 
has not raised any contentions aside from the CUE arguments 
which have been dealt with above.

The veteran' last day of active service was July 27, 1973.  
His original application for VA compensation and pension 
benefits (VA Form 21-526), seeking service connection for a 
"nervous disorder", was received at the RO on December 11, 
1974, more than one year after his separation from service.  
Thus, the provisions of  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 2001) and  38 C.F.R. § 3.400(b)(2) (2000), providing 
that the date of entitlement to an award of direct or 
presumptive service connection is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service, are inapplicable to the veteran's claim.  

As discussed above, the veteran's previous claims for service 
connection for a nervous condition were denied by rating 
decisions of February 28, 1975; March 10, 1981; March 30, 
1981; and April 22, 1981.  On each occasion, the veteran was 
informed by RO letter of the action taken and notified of his 
right to appeal that determination, to submit additional 
evidence, to have representation, and to request a personal 
hearing.  None of those decisions were appealed, and each 
became final one year after the date of the notification 
letter to the veteran.  See 38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001);  38 C.F.R. §§ 20.200, 20.302, 20.1103 (2000).  

The record shows that on January 21, 1998, the veteran, 
through his accredited representative, submitted medical 
evidence and argument to reopen his claim for service 
connection for depression.  Upon receipt of that claim, the 
RO requested an VA psychiatric examination and a medical 
opinion as to whether it was as least as likely as not that 
any current psychiatric disability in the veteran was caused 
by active duty or was manifested within one year of service 
separation.  In April 1998 a VA psychiatric examiner reviewed 
the veteran's claims folder, including his service medical 
records; diagnosed major depression; and stated that the 
evidence of record showed that the veteran's depression 
started while he was on active duty in Germany and had 
persisted throughout his life.  

Based upon the additional evidence submitted and the 
findings, diagnosis and medical opinion contained in the 
April 21, 1998, report of VA psychiatric examination, a RO 
rating decision of July 9, 1998 granted service connection 
for major depression effective January 28, 1998, the date of 
receipt of the veteran's reopened claim.  

As cited above, governing law and regulations provide that 
the effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 1991 
& Supp. 2001);  38 C.F.R. §3.400(r) (2000).  Further, the 
effective date of an award based on the receipt of new and 
material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.1(r), 3.151, 
3.156, 3.400(q)(1)(ii), 3.400(r) (2000).

The date of receipt of the veteran's reopened claim was 
January 21, 1998.  The veteran does not appear to contend 
otherwise.  This is a case in which the law, rather than the 
facts are controlling.  See Shields v. Brown, 8 Vet. App. 
346, 351-52 (1995);  Sabonis v. Brown,  6 Vet. App. 426, 430 
(1994).  Based upon the governing law and regulations cited 
above, an effective date prior to January 21, 1998, for the 
grant of service connection for major depression is not 
warranted.  

The Board is required to evaluate the evidence to determine 
whether an informal claim was filed prior to January 1998.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris. Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a).

There is no evidence in the record, prior to the claim 
received by the RO on January 21, 1998, that indicates any 
intent on the part of the veteran to reopen his claim for VA 
benefits.  In Brannon v. West, 12 Vet. App. 32 (1998), the 
Court observed that while the Board must interpret an 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant. The 
Court has held that an appellant must have asserted the claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995). The Board is unable to identify a 
statement prior to January 21, 1998 which would serve as a 
request to reopen his claim.  Moreover, the veteran has 
identified none.

Moreover, 38 C.F.R. § 3.157 provides that the date of an 
outpatient or hospital examination or admission to a VA or 
uniformed service hospital will be accepted as the date of 
receipt of an informal claim to reopen.  See Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993).  In this case, however, 
there is no medical report which satisfies the conditions of 
38 C.F.R. § 3.157.  The veteran has pointed to no such 
medical record. 

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran's claim for an effective 
date prior to January 21, 1998 for the grant of service 
connection for major depression is denied.   

ORDER

An effective date prior to January 21, 1998, for the grant of 
service connection for major depression is denied.   


REMAND

During the pendency of this action, the veteran's newly-
raised claim for a rating in excess of 50 percent for his 
service-connected major depression was denied by RO rating 
decision of June 21, 2001.  The veteran submitted a timely 
Notice of Disagreement as to that determination in July 2001.  
Evidently because the veteran's claims folder was being 
forwarded to the Board, a Statement of the Case has not yet 
been issued in connection with that appeal.  

The issue of entitlement to an increased disability rating 
must be remanded to the RO for the preparation of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, a Notice 
of Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after an SOC is issued by VA].

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue a Statement of 
the Case to the veteran addressing 
the issue of entitlement to an 
increased disability rating for his 
service-connected psychiatric 
disorder. 

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

